Truly, J.,
delivered the opinion of the court.
The assignment of error based upon the cross-examination of the appellant is untenable. The accused is by statute made a competent witness 'in his own behalf in any prosecution for crime against him. The privilege is granted him of becoming a witness if he shall so decide; but, if he does, he assumes all the incidents of the position of witness. Mackmasters v. State, 83 Miss., 1 (35 South. Rep., 302). One of the incidents of the position of witness is the right of the opposing side to impeach his credibility by proving a previous conviction of any crime. Code 1892, § § 1743, 1746. The fact that the witness is the defendant testifying in his own behalf does not change the rule. Lewis v. State, 85 Miss., 35 (37 South. Rep., 497). It was, therefore, .'not error to permit the district attorney, on cross-examination of the appellant, to elicit the fact that he had previously been con*375victed of a crime, even though simply a misdemeanor. Helm v. State, 67 Miss., 562 (7 South. Rep., 487). All the other assignments of error are so palpably without legal merit as to require no discussion.
We decline to disturb the verdict on the facts. The testimony of the state’s witness, strongly corroborated by the admitted attendant circumstances, demonstrates to a moral certainty that the homicide was a deliberate assassination. Appellant’s story was so unreasonable in itself, and at such utter variance with the proven physical facts, as to carry its refutation with its statement. Affirmed.